COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-09-00152-CV


JAN LUCAS D/B/A JATO OIL AND                                 APPELLANT
GAS

                                     V.

ROGER L. COOMER, VERNA E.                                    APPELLEES
COOMER, AND PHIL KING D/B/A
KING AND KING


                                  ----------

         FROM THE 43RD DISTRICT COURT OF PARKER COUNTY

                                  ----------

                       MEMORANDUM OPINION1
                                  ----------

                              I. INTRODUCTION

     This is an appeal from a summary judgment in an oil and gas case.2

Appellees Roger L. Coomer, Verna E. Coomer, and Phil King d/b/a/ King and

     1
      See Tex. R. App. P. 47.4.
King filed a motion for summary judgment against Appellant Jan Lucas d/b/a Jato

Oil and Gas. In granting Appellees’ motion for summary judgment, the trial court

ordered Lucas to pay the Coomers a lease bonus of $176,000 and King a

finder=s fee of $16,000. In three issues, Lucas argues that the trial court erred by

granting summary judgment because (1) Appellees failed to present evidence

that the lease was accepted by Lucas, (2) Appellees failed to bring forward

evidence that conditions precedent to the effectiveness of the lease had been

satisfied, and (3) an ambiguity in the lease created a genuine issue of material

fact. We will affirm.

                             II. BACKGROUND FACTS

       The Coomers own approximately 160 acres of land in Parker County,

Texas. They asked King to inquire into whether any production companies would

be interested in leasing the mineral rights to their property. Robert Palmer, who

is not a party to the present suit, then initiated communication between King and

Lucas. Palmer told King that Lucas had the ability to Alease the mineral rights to

the Coomers= property.@




      2
        Although this case was submitted on October 1, 2009, it was not assigned
to this author until November 2, 2010.

                                         2
      Lucas and King then entered into negotiations to lease the minerals on the

Coomers= property.     King negotiated the amount of bonus, royalty fee, and

finder=s fee. After the terms of the lease had been agreed upon, King sent Lucas

a proposed lease. Lucas told King that she could not agree to the inclusion of

the bonus amount and finder=s fee in the lease, but she agreed to have those

terms included in a Supplemental Addendum to the lease. King then prepared a

Supplemental Addendum and sent Lucas the updated lease and Supplemental

Addendum.

      The lease contains a provision stating that A[t]his lease shall be effective as

to each Lessor [the Coomers] on execution hereof as to his or her interest and

shall be binding on those signing.@ The lease contains signature blocks for the

Coomers and for Jato. Additionally, Exhibit “A,” attached to the lease, states that

A[t]he following provisions shall supplement the printed provisions of the Lease;

and, in the event of any conflict between the following supplemental provisions

and the provisions of the printed Lease, the supplemental provisions of this

Exhibit >A= shall prevail and control.@ The provision upon which Lucas relies in

this appeal is paragraph 20 of Exhibit “A.” Paragraph 20 reads as follows,

      20. Acceptance by Lessee. Upon acceptance of this agreement, a
      representative of the Lessee shall initial each page of the Lease and
      of this Addendum and file the original of record in the county records
      of Parker County, Texas and provide Lessor=s Attorney, [King], a
      certified copy of such lease no later than 4:30 P.M. November ___,
      2007. Failure to so provide [sic] then this offer shall be rescinded
                                         3
      and the lease offer shall be ipso facto withdrawn. Timely filing and
      delivery of the lease shall constitute acceptance by the Lessee.
      Failure to file and deliver the certified copy of the lease shall be
      prima facie proof that the lease was declined by the Lessee.

The date by which Jato was required to provide King with a certified copy of the

lease was left blank.      Directly below that provision are “SIGNED FOR

IDENTIFICATION” signature blocks for the Coomers as lessors and for Jato as

lessee.

      The Supplemental Addendum to the lease contains the bonus and finder’s

fee provisions. It states, AUpon execution of this lease, Lessee shall pay Lessor

as a bonus the sum of $1,100.00 per total mineral acre leased.@ It also provides

that ALessee shall pay to [King] the additional undivided sum of $100.00 [per

acre] as a finder=s fee. By execution of this lease, Lessor consent[s] and . . .

agrees to the payment of said finder=s fee.@ This addendum also has “SIGNED

FOR IDENTIFICATION” signature blocks for the Coomers as lessors and for Jato

as lessee.

      After receiving the updated lease and Supplemental Addendum, Lucas

informed King via email on November 26, 2007 that she had received the

updated lease, had gotten it notarized, and would mail it back to him that day.3

After King did not receive the signed lease, he emailed Lucas requesting

      3
      Appellees attached to their motion for summary judgment emails between
Lucas and King.

                                       4
verification that she had mailed the lease because he was “concerned it was lost

in the mail.” Lucas responded, “I had it dropped off at your office on 11-27 as we

missed the mail on Monday.”

      Lucas stated in her deposition that she was out of town when she received

the updated lease and that she had instructed her son and landman, Phillip

Sterling, to take the lease documents to King=s office. Lucas could not remember

if she had asked Sterling to sign the lease or if Appellees just had him sign the

lease when he was at King’s office. She stated that Jason Potts had driven

Sterling to King’s office to drop off the signed lease.

      Sterling’s signature, as landman for Jato, appears in the signature blocks

for lessee on the lease, Exhibit “A” to the lease, and the Supplemental

Addendum. Sterling’s signature on the lease was notarized by Jason Potts on

November 27, 2007. Sterling did not initial each page of the lease in accordance

with paragraph 20 of Exhibit “A.”       The Coomers’ signatures appear on the

signature blocks for lessors on the lease, Exhibit “A” to the lease, and the

Supplemental Addendum.         Their signatures on the lease were notarized by

King’s legal assistant on December 3, 2007.

      King’s legal assistant emailed Lucas on December 6, 2007, stating that

King would record the original lease and requesting that the bonus check be

payable to the Coomers and the finder’s fee check be payable to King. On

                                          5
January 2, 2008, King filed the executed lease, including Exhibit “A,” in the

Official Records of Parker County.

      The Coomers never received their bonus, and King never received his

finder’s fee. On January 22, 2008, Appellees sent a written demand to Lucas for

payment of the Coomers= bonus and King=s finder=s fee.            On May 21, 2008,

King=s attorney sent a subsequent written demand to Lucas for the payment of

the bonus and finder=s fee, as well as notice of Appellees= intent to file a lawsuit if

the fees were not paid.

      On June 11, 2008, Appellees filed their original petition. Appellees then

filed their motion for summary judgment alleging that Lucas had breached the

contract and that no genuine issue of material fact exists as to their breach of

contract claim.   In the response to the motion for summary judgment, Lucas

asserted that Appellees provided no evidence that she had accepted the lease

under paragraph 20 of Exhibit “A.”        After a hearing, the trial court granted

Appellees= motion for summary judgment, finding that there was no genuine

issue of material fact as to Appellees= breach of contract claim and that the lease

was an enforceable contract. This appeal followed.

                              III. STANDARD OF REVIEW

      In a summary judgment case, the issue on appeal is whether the movant

met the summary judgment burden by establishing that no genuine issue of

                                          6
material fact exists and that the movant is entitled to judgment as a matter of law.

Tex. R. Civ. P. 166a(c); Mann Frankfort Stein & Lipp Advisors, Inc. v. Fielding,

289 S.W.3d 844, 848 (Tex. 2009). We review a summary judgment de novo.

Mann Frankfort, 289 S.W.3d at 848 (Tex. 2009).

      We take as true all evidence favorable to the nonmovant, and we indulge

every reasonable inference and resolve any doubts in the nonmovant=s favor.

20801, Inc. v. Parker, 249 S.W.3d 392, 399 (Tex. 2008); Sw. Elec. Power Co. v.

Grant, 73 S.W.3d 211, 215 (Tex. 2002). We consider the evidence presented in

the light most favorable to the nonmovant, crediting evidence favorable to the

nonmovant if reasonable jurors could, and disregarding evidence contrary to the

nonmovant unless reasonable jurors could not. Mann Frankfort, 289 S.W.3d at

848. We must consider whether reasonable and fair-minded jurors could differ in

their conclusions in light of all of the evidence presented. See Wal-Mart Stores,

Inc. v. Spates, 186 S.W.3d 566, 568 (Tex. 2006); City of Keller v. Wilson, 168
S.W.3d 802, 822B24 (Tex. 2005).

      The summary judgment will be affirmed only if the record establishes that

the movant has conclusively proved all essential elements of the movant=s cause

of action or defense as a matter of law. City of Houston v. Clear Creek Basin

Auth., 589 S.W.2d 671, 678 (Tex. 1979).

                      IV. SUMMARY JUDGMENT WAS PROPER



                                         7
      Lucas’s three points on appeal center around paragraph 20 of Exhibit “A”

to the lease.   That paragraph provides that “upon acceptance” of the lease,

Lucas, as lessee, shall initial each page of the lease and Exhibit “A,” file them in

the county records of Parker County, and provide King with a certified copy of the

lease by “4:30 P.M. November ___, 2007.” Paragraph 20 further specifies that if

Lucas fails to provide King with a certified copy of the lease, “then [the] offer shall

be rescinded and the lease offer shall be ipso facto withdrawn.” According to

paragraph 20, “[t]imely filing and delivery of the lease shall constitute acceptance

by [Lucas],” and “[f]ailure to file and deliver the certified copy of the lease shall be

prima facie proof that the lease was declined by the Lessee.” We will address

each of Lucas’s points separately below.

                      A. Lucas’s Acceptance of the Lease

      Lucas argues in her first issue that Appellees failed to present evidence

that she accepted the lease in the manner set forth in paragraph 20 of Exhibit

“A.” According to Lucas, she could only accept the lease by (1) initialing each

page of the lease and Exhibit “A,” (2) filing the lease in the Parker County

records, and (3) providing King with a certified copy of the lease.

      A valid contract exists when the following elements are present: (1) an

offer, (2) an acceptance in strict compliance with the terms of the offer, (3) a

meeting of the minds, (4) each party’s consent to the terms, and (5) execution

and delivery of the contract with the intent that it be mutual and binding. Williams

v. Unifund CCR Partners Assignee of Citibank, 264 S.W.3d 231, 236 (Tex.

                                           8
App.—Houston [1st Dist.] 2008, no pet.). Unless otherwise indicated, an offer

may be accepted in any manner reasonable under the circumstances. Horton v.

DaimlerChrysler Fin. Servs. Ams., L.L.C., 262 S.W.3d 1, 6 (Tex. App.—

Texarkana 2008, no pet.) (citing Restatement (Second) of Contracts § 30

(1981)). But when an offer prescribes the manner of acceptance, its terms in this

respect must be complied with to create a contract. Town of Lindsay v. Cooke

County Elec. Coop. Ass’n, 502 S.W.2d 117, 118 (Tex. 1973), cert. denied, 416
U.S. 970 (1974). The use of a different method of acceptance by the offeree will

not be effectual unless the original offerors thereafter manifests their assent to

the other party. Id.

      Here, paragraph 20 provides the manner by which Lucas was to accept

the lease: “Timely filing and delivery of the lease shall constitute acceptance by

the lessee.”    Although strict compliance with the manner of acceptance is

generally required to form a binding contract, Lucas accepted the lease in a

different manner—by having Sterling sign the lease documents on behalf of Jato

(without initialing each page) and deliver the original lease (rather than a certified

copy) to King without filing it. See id. And the Coomers manifested their assent

to Lucas’s “different” manner of acceptance by subsequently signing the

documents as lessees, notifying Lucas that they would file the lease, and filing

the lease in the Official Records of Parker County. See Padilla v. LaFrance, 907
S.W.2d 454, 460 (Tex. 1995) (holding that offeror’s letter to offerree indicating a

consummated settlement agreement showed his assent to offeree’s alteration of

                                          9
the mode of acceptance set out in original offer). Consequently, the summary

judgment evidence establishes that Lucas accepted the lease. See Town of

Lindsay, 502 S.W.2d at 118.

      Taking as true all evidence favorable to Lucas, as the nonmovant, and

indulging every reasonable inference and resolving any doubts in her favor, we

hold that the summary judgment evidence establishes that she accepted the

Commers’ offer, albeit in a different manner than that specified in the lease,

agreeing to be bound by the terms of the lease, and that the Coomers assented

to Lucas’s alternative acceptance of the lease. See 20801, Inc., 249 S.W.3d at

399; Sw. Elec. Power Co., 73 S.W.3d at 215; see also Williams, 264 S.W.3d at

236. We overrule Lucas’s first issue.

             B. Terms of Acceptance Not Conditions Precedent

      In her second issue, Lucas argues, alternatively, that the provisions of

paragraph 20—requiring her, upon acceptance, to initial each page of the lease,

file it, and give a copy to King—were conditions precedent to the lease and that

Appellees failed to present evidence that those conditions were satisfied.

      A condition precedent is an event that must happen or an act that must be

performed before a right can accrue to enforce an obligation. Centex Corp. v.

Dalton, 840 S.W.2d 952, 956 (Tex. 1992); Calce v. Dorado Exploration, Inc., 309
S.W.3d 719, 742 (Tex. App.—Dallas 2010, no pet.).          A condition precedent

relating to the formation of a contract is a condition that must be performed

before the parties= agreement will become a binding, enforceable contract or a

                                        10
condition that must be fulfilled before a duty to perform an existing contract

arises. Hohenberg Bros. Co. v. George E. Gibbons & Co., 537 S.W.2d 1, 3 (Tex.

1976). A covenant, as distinguished from a condition precedent, is an agreement

to act or refrain from acting in a certain way. Landscape Design & Constr., Inc. v.

Harold Thomas Excavating, Inc., 604 S.W.2d 374, 376 (Tex. Civ. App.—Dallas

1980, writ ref’d n.r.e.).

       In order to make performance specifically conditional, a term such as “if,”

“provided that,” “on condition that,” or some similar phrase of conditional

language must normally be included. Criswell v. European Crossroads Shopping

Ctr., Ltd., 792 S.W.2d 945, 948 (Tex. 1990) (op. on reh’g). If no such language is

used, the terms will be construed as a covenant in order to prevent a forfeiture.

Id.; Calce, 309 S.W.3d at 742.      Although there is no requirement that such

phrases be utilized, their absence is probative of the parties’ intention that a

promise be made, rather than a condition imposed. Hohenberg Bros. Co., 537
S.W.2d at 3; Gulf Constr. Co. v. Self, 676 S.W.2d 624, 627 (Tex. App.—Corpus

Christi 1984, writ ref’d n.r.e.). When the intent of the parties is doubtful or when

a condition would impose an absurd or impossible result, the agreement will not

be interpreted as creating a condition.      Calce, 309 S.W.3d at 742; see also

Criswell, 792 S.W.2d at 948; Hohenberg Bros. Co., 537 S.W.2d at 3.               As

forfeitures are not favored, finding a condition precedent should be avoided if

another reasonable reading of the contract is possible. Criswell, 792 S.W.2d at



                                        11
948; Schwarz-Jordan, Inc. of Houston v. Delisle Constr. Co., 569 S.W.2d 878,

881 (Tex. 1978).

      Paragraph 20’s requirements that “upon acceptance,” a representative of

Jato initial each page of the lease, record an original in the county records, and

deliver a copy to King are not conditions precedent to the effectiveness of the

lease; rather, they are covenants that Jato was to perform “upon acceptance.”

Landscape Design & Constr., Inc., 604 S.W.2d at 376. Paragraph 20 does not

contain conditional language such as “if,” “provided that,” or “on condition that.”

See Criswell, 792 S.W.2d at 948. Rather, it sets out actions Jato promised to

take upon acceptance of the terms of the lease. To accept Lucas’s contention

that initialing each page of the lease, filing the original in the official records of

Parker County, and delivering a certified copy to King were conditions precedent

to the validity of the lease would lead to an absurd result when the summary

judgment evidence shows that Lucas accepted the terms of the lease documents

and that, at Lucas’s direction, Sterling executed the lease on behalf of Jato and

delivered the executed lease to the Coomers. See Hohenberg Bros. Co., 537
S.W.2d at 3; Calce, 309 S.W.3d at 742, 747; see also Criswell, 792 S.W.2d at

948 (explaining that courts must avoid a construction of the contract that would

impose a condition precedent creating a forfeiture if another reasonable reading

of the contract is possible). The summary judgment evidence shows that Lucas

informed King via email that she had received the lease, had gotten it notarized,

and would mail it to him; that Sterling signed the lease documents on behalf of

                                         12
Jato, had his signature notarized, and, at Lucas’s direction, delivered the signed

documents to King’s office; that Lucas informed King via email that she had the

executed lease delivered to his office on November 27, 2007; that King’s legal

assistant informed Lucas via email on December 6, 2007 that King would record

the original lease; and that King filed the executed lease, including Exhibit “A,” in

the Official Records of Parker County. To allow Lucas to escape the binding

effect of the lease documents would be absurd under the facts of this case, and it

is highly doubtful that the parties would have intended such a harsh result. See

Hohenberg Bros. Co., 537 S.W.2d at 3 (explaining that when the intent of the

parties is doubtful or when a condition would impose an absurd result, an

agreement will not be interpreted as creating a condition).

      Taking as true all evidence favorable to Lucas, as the nonmovant, and

indulging every reasonable inference and resolving any doubts in her favor, we

hold that the summary judgment evidence establishes that paragraph 20 of

Exhibit “A” to the lease does not set forth conditions precedent to the validity of

the lease. See 20801, Inc., 249 S.W.3d at 399; Sw. Elec. Power Co., 73 S.W.3d

at 215. We overrule Lucas’s second issue.

                            C. Lease Not Ambiguous

      In her third issue, Lucas argues that summary judgment was not proper

because paragraph 20 is ambiguous.

      When construing contracts and other written instruments, our primary

concern is to ascertain the true intent of the parties as expressed in the

                                         13
instrument. NP Anderson Cotton Exch., L.P. v. Potter, 230 S.W.3d 457, 463

(Tex. App.—Fort Worth 2007, no pet.).       Lack of clarity does not create an

ambiguity, and a contract is not ambiguous simply because the parties advance

conflicting interpretations.   Universal Health Servs., Inc. v. Renaissance

Women’s Group, P.A., 121 S.W.3d 742, 746 (Tex. 2003); Columbia Gas

Transmission Corp. v. New Ulm Gas, Ltd., 940 S.W.2d 587, 589 (Tex. 1996).

Rather, the issue of whether a contract is ambiguous is a question of law that

must be decided by examining the contract as a whole in light of the

circumstances present when the contract was entered into. Universal Health,
121 S.W.3d at 746. An ambiguity arises only after the application of established

rules of construction leaves an agreement susceptible to more than one

meaning. See DeWitt County Elec. Coop., Inc. v. Parks, 1 S.W.3d 96, 100 (Tex.

1999). But if the contract can be given a certain or definite legal meaning, it is

not ambiguous and should be construed as a matter of law. Grain Dealers Mut.

Ins. Co. v. McKee, 943 S.W.2d 455, 458 (Tex. 1997). “When the [contract] is not

ambiguous on its face, extrinsic evidence may not be used to create an

ambiguity.” Balandran v. Safeco Ins. Co. of Am., 972 S.W.2d 738, 745 (Tex.

1998); see CenterPoint Energy Houston Elec., L.L.P. v. Old TJC Co., 177
S.W.3d 425, 431 (Tex. App.—Houston [1st Dist.] 2005, pet. denied).

      In this case, Lucas appears to argue that an ambiguity exists because

paragraph 20’s requirements for her to accept the lease before she has any

obligation to perform under the lease conflicts with the Supplemental

                                       14
Addendum’s requirement that she pay the bonus and finder’s fee amounts

“[u]pon execution” of the lease. [Emphasis added.] We see no ambiguity. As we

explained above, paragraph 20 sets forth the manner in which Lucas was to

accept the lease and the actions she promised to take upon acceptance—initial

each page of the lease, file it, and provide a certified copy to King.        The

Supplemental Addendum sets forth the parties’ agreement that King pay the

Coomers a bonus fee and pay King a finder’s fee in the sums agreed to by the

parties. We refuse to split hairs when, looking at the contract as a whole, the

parties clearly intended that, upon reaching an agreement and entering into the

lease agreement, they be bound by its terms, including the requirement that

Lucas pay the bonus and finder’s fee provided for in the Supplemental

Addendum. See NP Anderson Cotton Exch., L.P., 230 S.W.3d at 463.

      Taking as true all evidence favorable to Lucas, as the nonmovant, and

indulging every reasonable inference and resolving any doubts in her favor, we

hold that the lease is not ambiguous so as to preclude summary judgment. See

20801, Inc., 249 S.W.3d at 399; Sw. Elec. Power Co., 73 S.W.3d at 215. We

overrule Lucas’s third issue.

                                 V. CONCLUSION

      Having overruled Lucas’s three issues and having determined that

Appellees conclusively proved that Lucas accepted the lease as a matter of law,

that the provisions of paragraph 20 of Exhibit “A” to the lease are not conditions

precedent to the validity of the lease, and that the lease is not ambiguous, and

                                       15
because Lucas does not challenge summary judgment as to the remaining

elements of Appellees’ cause of action, we hold that the trial court did not err by

granting summary judgment for Appellees. See Tex. R. App. P. 47.1; City of

Houston, 589 S.W.2d at 678. We affirm the trial court=s judgment.


                                                   SUE WALKER
                                                   JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and WALKER, JJ.

DAUPHINOT, J. filed a dissenting opinion.

DELIVERED: December 16, 2010




                                        16
                          COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-09-00152-CV


JAN LUCAS D/B/A JATO OIL AND                                           APPELLANT
GAS

                                         V.

ROGER L. COOMER, VERNA E.                                              APPELLEES
COOMER, AND PHIL KING D/B/A
KING AND KING


                                      ----------

          FROM THE 43RD DISTRICT COURT OF PARKER COUNTY

                                      ----------

                DISSENTING MEMORANDUM OPINION1
                                      ----------

      Paragraph 20 of the lease states that delivery and filing are required for

Lucas to accept the lease. The lease further states that failure to file the lease is

prima facie proof that Lucas did not accept the lease. Although the lease does

not contain terms such as “if” or “on condition that,” paragraph 20 does


      1
       See Tex. R. App. P. 47.4.
specifically state that Lucas’s failure to perform these conditions would constitute

a rejection of the offer and would result in the offer being rescinded. 2 Paragraph

20 is therefore a condition precedent to contract formation.3       As the parties

moving for summary judgment on their breach of contract claim, the Coomers

had the burden of proving that all conditions precedent had been satisfied. 4

      The lease does not state that Lucas herself must file the lease in order to

indicate acceptance; it merely requires filing and is silent as to who must file it

and how it must be filed. This provision makes no sense, however, if acceptance

by Lucas could be demonstrated by the Coomers recording the lease. Because

Lucas did not perform the conditions precedent, it is prima facie evidence that

she rejected the offer expressed in the contract and addendum and,

consequently, no contractual obligation on the part of either Lucas or the

Coomers was ever created.

      As the majority notes, despite the language of paragraph 20, Lucas could

have by her actions demonstrated her waiver of the condition precedent and

acceptance of the lease. Although a contract may set out in its terms the manner




      2
       See Hohenberg Bros. Co. v. George E. Gibbons & Co., 537 S.W.2d 1, 3
(Tex. 1976).
      3
       See id.
      4
       See Calce v. Dorado Exploration, Inc., 309 S.W.3d 719, 732 (Tex. App.—
Dallas 2010, no pet.).

                                         2
by which the parties indicate acceptance, a different manner of acceptance will

nevertheless be effective if the offeror assents to it.5

      In the case now before this court, the summary judgment evidence did not

establish as a matter of law that Lucas had waived the condition precedent and

accepted the contract by filing it or by performance.        For that matter, the

evidence did not establish as a matter of law that this provision was intended to

benefit the Coomers; if it was not, they could not waive its effectiveness by

assenting to a different method of acceptance.6 Only Lucas could agree to waive

its effect if it was intended to benefit her. Whether the provision was intended to

benefit Lucas, and if so, whether Lucas’s actions constitute a waiver of the

condition precedent and, thus, acceptance of the lease are questions of fact.

Because a genuine issue of material fact exists as to whether Lucas accepted

the lease, I respectfully dissent.



                                                      LEE ANN DAUPHINOT
                                                      JUSTICE

DELIVERED: December 16, 2010


      5
      See Padilla v. LaFrance, 907 S.W.2d 454, 460 (Tex. 1995); see also
Horton v. DaimlerChrysler Fin. Servs. Ams., L.L.C., 262 S.W.3d 1, 6 (Tex. App.—
Texarkana 2008, no pet.) (noting that “[i]t is well established that acceptance may
be shown by conduct”).
      6
      See Joiner v. Elrod, 716 S.W.2d 606, 609 (Tex. App.—Corpus Christi
1986, no writ) (“[A] party can waive [contract] provisions for his benefit.”
(emphasis added)).

                                           3